Title: From Thomas Jefferson to James King, 7 December 1793
From: Jefferson, Thomas
To: King, James



Sir
Philadelphia Dec. 7. 1793.

Your letter tho’ dated the 25th. of November was delivered to me only the day before yesterday. I have this day laid it before the President, and I have to observe to you that the rule by which all governments conduct themselves in cases where injury has been done by individuals of one to individuals of the other government, is to leave the injured party to seek redress in the courts of the other. If that redress be finally denied after due application to the courts, it then becomes a subject of national complaint. I do not undertake to say that it is the general practice, and much less shall I say it is just to throw the onus probandi on the owners: but it is said to be the practice of some nations. However I only mention these general matters that you may not fail to take all the measures depending on yourself for the saving your property. I expect shortly to be possessed of a considerable mass of cases which are supposed entitled to public interference; these will be submitted to the President and some general principles and plan adopted for general remedy: and I will take care that your case shall then have due attention paid. I am Sir your most obedt servt

Th: Jefferson

